Case 2:20-cv-05027-CBM-AS Document 58-1 Filed 04/13/21 Page 1 of 3 Page ID #:1220




                       ABDULLAH DECLARATION
 Case 2:20-cv-05027-CBM-AS Document 58-1 Filed 04/13/21 Page 2 of 3 Page ID #:1221



1                      DECLARATION OF MELINA ABDULLAH
2

3
       I, MELINA ABDULLAH, declare:
4
       1. I am the co-chair of BLACK LIVES MATTER LOS ANGELES
5
          (“BLMLA”) and I represent BLMLA, the organizational plaintiff in this
6
          matter. If called to testify to these facts, I could and would do so
7
          competently.
8
       2. BLMLA is part of a nationwide organization with chapters in many cities,
9
          including Los Angeles. BLMLA is one of the largest and most active
10
          chapters of the organization with nearly 500 active members and organized
11
          ally groups, including White People for Black Lives.
12

13
       3. Whatever the outcome of the Derek Chauvin trial, BLMLA is planning

14
          demonstrations because the outcome of the trial will not resolve the issues

15        raised by the death of George Floyd and other persons killed by the police.
16        Just this past weekend, two Black men were killed by the police in the
17        Minneapolis area. . Justice would be served if George Floyd could have
18        lived his life to his fullest potential and if the police did not continue to
19        traumatize our community.
20     4. BLMLA and our ally organizations are fearful that when our members
21        engage in lawful First Amendment activity post-verdict in the Derek
22        Chauvin trial, we will again be subjected to excessive force by the LAPD
23        and shot with so-called “less lethal” weapons. This fear has been
24
          compounded by the recent use of “less lethal” weapons on demonstrators
25
          supporting the homeless encampment in Echo Park.
26
       5. The use of less lethal weapons has caused injury to our members in the past.
27
          The continued use of these weapons by the LAPD causes concern by our
28
     ABDULLAH DECLARATION
 Case 2:20-cv-05027-CBM-AS Document 58-1 Filed 04/13/21 Page 3 of 3 Page ID #:1222



1          membership that if they choose to assemble in public spaces to express their
2          opposition to police violence and racism, they could be subjected to the
3
           same force again and suffer significant injuries.
4

5
        I declare under penalty of perjury that the foregoing is true and correct.
6
     Executed this 12th day of April 2021
7

8
                                            __________________________
9                                           MELINA ABDULLAH
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ABDULLAH DECLARATION
